Citation Nr: 0330055	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  94-09 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The appellant is the widow of the veteran who had more than 
25 years of active service from September 1956 to January 
1985.  The veteran died in December 1992.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 decision of the RO.  

The Board remanded the case to the RO for additional 
development of the record and procedural due process in May 
1997, August 1998, and June 2003.



REMAND

A certificate of death reflects that the cause of the 
veteran's death in 1992 was due to cancer of the larynx.  

A careful review of the service medical records shows that 
the veteran had a cyst removed from his neck while serving in 
Honolulu, Hawaii, in May of 1974 or 1975 at the TAMC (Tripler 
Army Medical Center) Hospital.  

The service medical records at the time of the veteran's 
retirement examination in 1984 show abnormal skin, 
lymphatics.  

The post-service medical records refer to the veteran's 
procedure in service as a lymph node dissection.  

In October 2003, the appellant's representative specifically 
requested a copy of the clinical records and pathological 
report pertaining to the veteran's procedure in service.  

While the service medical records in the claims folder refer 
to the veteran's procedure in Hawaii, no hospital clinical 
records have been associated with the claims folder.  

Under the circumstances, the RO should make an attempt to 
obtain hospital clinical records of the veteran's procedure 
in service, which may be pertinent to the appellant's claim 
for service connection for the cause of the veteran's death.  
See Veterans Benefits Administration Manual M21-1, Part III, 
para. 4.22.  

The duty to assist the appellant in the development of facts 
pertinent to her claim includes obtaining all relevant 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should send a request to the 
National Personnel Records Center (NPRC) 
for hospital clinical records (1974 or 
1975) in Honolulu, Hawaii, concerning the 
veteran's cyst removal/lymph node 
dissection procedure.  A copy of the 
veteran's separation document should be 
sent with this request.  The appellant 
should be notified of any deficiency in 
obtaining these records.  

2.  The RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.

3.  Following the above development, the 
RO should review the claim.  If any of 
the desired benefits are not granted, an 
appropriate Supplemental Statement of the 
Case should be furnished to the appellant 
and her representative.  They should also 
be afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The Board intimates no opinion as to the ultimate outcome of 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




